MEMORANDUM OPINION
No. 04-04-00483-CR
Jake ISAAC,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-8702
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 15, 2004
DISMISSED
	The trial court's certification in this appeal states that this case "is a plea-bargain case, and
the defendant has NO right of appeal."  It further states "the defendant has waived the right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules."  Tex. R. App. P. 25.2(d).  On August 9, 2004, we ordered that this
appeal would be dismissed pursuant to Rule 25.2(d) unless appellant filed an amended trial court
certification showing that he had the right of appeal by September 8, 2004.  See Tex. R. App. P.
25.2(d); 37.1.  No such amended trial court certification has been filed.  Therefore, Rule 25.2(d)
requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.
							PER CURIAM
Do Not Publish